

116 S4719 RS: Helping Manufacturers Respond to COVID–19 Act of 2020
U.S. Senate
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 641116th CONGRESS2d SessionS. 4719IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Peters (for himself, Mr. Gardner, Mr. Coons, Ms. Hirono, Mr. Booker, Mr. Kaine, Ms. Stabenow, Mr. Menendez, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 15, 2020Reported by Mr. Wicker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide, temporarily, authority for the Secretary of Commerce to waive cost sharing requirements for the Hollings Manufacturing Extension Partnership, and for other purposes.1.Short titleThis Act may be cited as the Helping Manufacturers Respond to COVID–19 Act of 2020.2.Temporary waiver of Hollings Manufacturing Extension Partnership cost sharing requirementThe Secretary of Commerce may waive all or a portion of the requirements of subsection (e)(2) of section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k) with respect to the provision under such section by the Secretary of capital and annual operating and maintenance funds required to establish and support a Center (as defined in subsection (a) of such section) to the degree that such funds are derived from amounts specifically appropriated for the Hollings Manufacturing Extension Partnership for fiscal year 2021.1.Short titleThis Act may be cited as the Helping Manufacturers Respond to COVID–19 Act of 2020.2.Temporary waiver of Hollings Manufacturing Extension Partnership cost sharing requirement(a)In generalThe Secretary of Commerce may waive all or a portion of the requirements of subsection (e)(2) of section 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k) with respect to the provision under such section by the Secretary of capital and annual operating and maintenance funds required to establish and support an eligible Center to the degree that such funds are derived from amounts specifically appropriated for the Hollings Manufacturing Extension Partnership for fiscal year 2021.(b)Eligible Center definedIn this section, the term eligible Center means a Center (as defined in section 25(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(a))) that has demonstrated to the Secretary of Commerce that it is unable or significantly restricted in its ability to meet cost share requirements due to Coronavirus Disease 2019 (COVID–19). December 15, 2020Reported with an amendment